Bigelow, J.
It was decided in Williams v. Cheney, 3 Gray, 221, that § 42 of the Rev. Sts. c. 37, was not applicable to foreign mutual insurance companies. If the reasons there given do not extend to § 41, (which may well be doubted,) yet the second objection, that the statement required by that section was not filed on the first Monday of January 1848, cannot avail the defendant, such a statement having been filed before the making of any contract with him.
The remaining objection, founded on an alleged failure to comply with St. 1847, c. 273, § 3, is not supported by the evidence. The return filed by the plaintiffs contained all the statements required by that section, so far as they were applicable to mutual insurance companies. It set forth the whole amount of risks insured; the whole amount of premium thereon ; the portion thereof paid in cash; the largest sum insured on any one risk; and the security taken for premiums not paid in cash, being the lien created by § 7 of the act incorporating the plaintiffs, a copy of which was filed with the statement. This was a full compliance with the requirements of the statute.

Exceptions overruled.